PER CURIAM.
This is an appeal from judgment in favor of plaintiffs-appellants granting them an easement over certain real property owned by defendants-respondents. The essence of this appeal is the assertion ■ by plaintiffs-appellants that the easement granted by the district court is not sufficient for their needs.
Dispositive of this case is the principle that findings of fact by the trial court when supported by substantial competent, although conflicting, evidence will not be disturbed on appeal. Hafer v. *91Horn, 95 Idaho 621, 515 P.2d 1013 (1973); Enders v. Wesley W. Hubbard and Sons, Inc., 95 Idaho 590, 513 P.2d 992 (1973).
The trial court found that it was not necessary to impress upon lot 7 the easement to the extent sought by plaintiffs since it would destroy the value of the lot for other purposes. The court also found that a less onerous easement as granted by the judgment of the trial court would provide any necessary access to the plaintiffs without “destroying the usability of the property to the defendants.” Such findings are supported by substantial competent, although conflicting, evidence and will not be disturbed.
The matter is remanded to the district court for its consideration of a correction of a clerical error in the judgment in the usage of the words “Cavanaugh Bay Addition.” As so amended, the judgment of the trial court and the order denying the motion for a new trial are affirmed. Costs to respondents.